Birdsong, Judge.
The appellant Leroy Miller was convicted of. armed robbery and sentenced to life imprisonment. He was convicted of committing that crime in conjunction with one Willie Baty. Baty was also convicted at a joint trial and likewise sentenced to life imprisonment.
Baty appealed his conviction to this court by separate notice of appeal. His conviction was affirmed by this court on September 6, 1978 (Baty v. State, 147 Ga. App. 277).
Each of the enumerations of error raised in this appeal by the appellant Miller was fully considered on identical records and decided adversely to his position by this court in its consideration of Baty’s appeal. Therefore, the several enumerations of error raised by Miller have already been determined by this court to be without prejudice to his substantial rights. In view of the dispositive decision of Baty v. State, supra, we conclude that none of the enumerations raised by appellant Miller has merit.

Judgment affirmed.


Bell, C. J., and Shulman, J., concur.